IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOEL GAUCHE,                            : No. 161 MM 2017
                                        :
                   Petitioner           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
COURT OF COMMON PLEAS BUCKS             :
COUNTY & PENNSYLVANIA BOARD OF          :
PROBATION AND PAROLE,                   :
                                        :
                   Respondents          :


                                    ORDER



PER CURIAM

      AND NOW, this 1st day of December, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.